DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed January 2, 2022.
In view of the Remarks filed January 2, 2022, the rejections of claims 10 and 11 under 35 U.S.C. 103 previously presented in the Office Action sent October 4, 2021 have been withdrawn. 
Claims 1-10 are currently pending while claims 1-9 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzenbein et al. (DE 10 2012 107 100 A1 included in applicant submitted IDS filed June 21, 2019) in view of Rhodes et al. (U.S. Pub. No. 2017/0025612 A1), Tsoi et al. (U.S. Pub. No. 2011/0248370 A1), and Li et al. (U.S. Pub. No. 2014/0027774 A1).
With regard to claim 10, Howlzenbein et al. discloses a PV device comprising
a PV layer sequence, wherein the PV layer sequence comprises:
a glass carrier (see [0059] teaching the bottom support carrier can be “glass” cited to read on the claimed glass carrier)
a second layer applied atop the glass carrier, the second layer comprising an at least partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized inorganic particles as inorganic agglomerates (see [0055] teaching compact layer of pigment in plastic matrix; see [0055] teaching partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprises at least partially base-solubilized inorganic particles as inorganic agglomerates in a system of “Si-N-C-O”), and 
a covering electrode applied atop the second layer (see [0007] teaching “photovoltaic layer sequence” which would inherently have a top/front electrode cited to read on the claimed covering electrode applied atop, or over, the second [0062] teaching protective “TCOs” on front light incident side), wherein in turn
the prepared PV layer sequence exhibits a photovoltaic effect (see [0007] teaching “photovoltaic layer sequence” which would inherently have the prepared PV layer sequence exhibits a photovoltaic effect upon exposure to incident radiation). 

Howlzenbein et al. does not discloses the particularly claimed PV layer sequence having a silver comprised electrode layer and a first layer comprises aluminum particles in a plastic matrix. 
However, Rhodes et al. teaches a PV layer sequence (see [0091]) and teaches a conventional electrode material on a substrate can include particles of Al and Ag in composite with polymers (see for example electrode 5 on substrate 1, Fig. 1 and see [0117] which would provide for the claimed Al particles in a plastic matrix).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the PV layer sequence cited in Howlzenbein et al. to include the conventional electrode material of Rhodes et al. on the substrate/carrier because the combination of elements known in the prior art, in the instant case a conventional electrode material in a PV layer sequence, is a matter of obviousness (see MPEP 2143 A).
The combination of the electrode material suggested by Rhodes et al. in the PV layer sequence of Howlzenbein et al. is cited to teach
a carrier electrode layer comprising silver applied atop the glass carrier (such as the bottom half of the cited electrode material of Rhodes et al., which comprises silver, cited to read on the claimed “carrier electrode layer” because it forms a layer that conducts or otherwise controls the movement of electrodes and/or holes in a semiconductor device),
a first layer applied atop the carrier electrode layer, the first layer comprising aluminum particles in a plastic matrix (such the top half of the cited electrode material of Rhodes., which comprises aluminum particles in a plastic matrix, cited to read on the claimed first layer atop the carrier electrode layer which comprises aluminum particles in a plastic matrix).

Howlzenbein  et al. does not disclose wherein the second layer comprises aluminum particles as the inorganic agglomerates.
However, Rhodes et al. teaches a PV layer sequence (see [0091]) and teaches conventional conductive particles can include particles of Al in combination with particles of Ag (see [0117]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the PV layer sequence cited in Howlzenbein et al. to include the conductive silver and aluminum particles taught by Rhodes et al. as the inorganic particles/pigment because a selection of a known material based on its suitability for its intended use, in the instant case an electrically conductive particle material in a PV layer sequence, supports a prima facie obviousness determination (see MPEP 2144.07). 

a second layer applied atop the first layer, the second layer comprising an at least partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising partially base-solubilized aluminum particles as inorganic agglomerates (such as the compact layer of pigment taught in [0055] of Howlzenbein et al., as modified by the silver and aluminum particle material of Rhodes et al., cited to read on the claimed partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized aluminum particles as inorganic agglomerates in a system of “Si-N-C-O”).

Howlzenbein et al., as modified by Rhodes et al. above, does not disclose wherein the covering electrode is transparent and includes contact electrodes.
However, Tsoi et al. discloses a PV layer sequence (see [0002]) and teaches using TCO’s (see [0357] “TCO, or ITO”) and using contact electrodes (see 5a, Fig. 2) in order to facilitate current collecting and external electrical contact (see [0298]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the covering electrode of Howlzenbein et al., as modified by Rhodes et al. above, to specifically include the covering electrode design of Tsoi et al., which includes contact electrodes because it would provide for current collecting and external electrical contact. 

However, Li et al. teaches a PV device (see Title and Abstract). Li et al. teaches various devices can absorb and detect photons in various ranges of radiation, such as mid to long IR radiation up to about 30 micrometers (see [0003]).  
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the particularly desired absorption range, such as long IR radiation up to about 30 micrometers as exemplified by Li et al., for the absorption range of the PV layer sequence of Howlzenbein et al., as modified by Rhodes et al. and Tsoi et al. above, because simple substitution of a known element known in the art to perform the same function, in the instant case a desired absorption range of a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2143 B); especially since it would have provided reasonable expectation of success as Li et al. teaches various devices can absorb and detect photons in the mid to long IR range.
The claimed “formed by a room temperature process, wherein electrically conductive and/or semiconducting inorganic agglomerates are areally provided in an aqueous dispersion and hardened to a plurality of layers, where the hardening is performed at room temperature and is accelerated by exposure to at least one reagent effecting an additional reaction that also improves the hardening” is a product-by-process limitation which, in light of the instant specification, does not definitely require a final structure different from the cited PV layer sequence cited in Howlzenbein et al., as modified above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        February 3, 2022